DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	With entry of Applicants’ 3/22/22 Amendment, claims 1, 3-4, 10, 12-13, 19-22, and 24-27 are pending in the application, with claims 1, 3-4, 10, and 12-13 under consideration and claims 19-22 and 24-27 withdrawn (See: species restriction/election with explanation below).   	Claims 1, 4, 10, and 13 are amended in the 3/22/22 Amendment; and claims 2, 5-9, 11, 14-18, and 28 are canceled (where claim amendments were filed 2/11/22 and 3/22/22 in response, respectively, to Non-Compliant Amendment notices mailed 2/7/22, and 3/1/22, in response, respectively, to Amendments filed 1/25/22 and 2/11/22, after 10/28/21 Non Final Rejection).
Species Election Requirement

As presented in the 2/3/21 Restriction Requirement (now revised below as necessitate by Applicants’ claim amendments), pending claims 1, 3-4, 10, 12-13, 19-22, and 24-27 are generic to a vacuum overdressing for sealing a wound.  This application contains claims directed to the following patentably distinct species:  
Species 
Claims 
Features 
1. (Generic)
1,10
Overdressing layer 
A 
2-4, 12-13 
With Sponge layer
B
19-21, 24-26
Self Sealing Layer
C  
22, 27 
Adhesive layer
2. (Generic)
1,10
1 or 2 Overdressing layers
A 
1, 3-4, 10, 12-13  
1 layer
B
19-22,  24-27
2 layers


The species are independent or distinct because they describe at least partially mutually exclusive features of the invention, as listed above, including; types and numbers of layers (Species 1A-C and 2A-B). In addition, these species are not obvious variants of each other based on the current record.
Applicant was required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.
 	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A full search would require searching for all of the mutually exclusive features of the species groups listed above for species groups 1-2. 	In the 8/26/21 Response to the 2/3/21 Restriction Requirement Applicants elected, without traverse: Species 1A where overdressing including a sponge layer, now covered by claims 1, 3-4, 10, and 12-13; and Species 2A where overdressing layer is provided as one layer as also recited in claims 1, 3-4, 10, and 12-13.   	Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation of pending and amended claims 1, 3-4, 10, and 12-13 for prosecution on the merits.  Accordingly, claims 19-22 and 24-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Response to Arguments
 	Applicants’ 3/22/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claims 1 and 10, Applicants assert on pages 5-6 that Pinto fails to teach that the port of the overdressing is closer to one of the shorter or longer ends of the first layer of the overdressing.   Applicants argue that Pinto only shows the port in the center of a circular film as the overdressing layer that forms a seal that can be made into various shapes and sizes. 	This is not persuasive, as cited by Applicants, Pinto teaches that the film/overdressing can include any shape or size which would necessarily include a variable end size and rectangular shape.  However, Pinto also specifically teaches this limitation, which is also disclosed by Pinto as cited to paragraph [0049], as a triangle, rectangle or square, and can be shaped by user to conform to the contours of the area treated, such that Pinto teaches this limitation according to its broadest reasonable interpretation.

 	As to claims 1 and 10, Applicants assert on page 6 that Applicants’ specification teaches that the claimed cover can be used for treating incisions and to not cause granulation.   Applicants argue that Pinto does not teach this function but teaches that the wound treatment can be used to improve granulation. 	This is not persuasive, as Applicants are arguing limitations not recited in the claims, such that such non-claimed limitation is not considered for patentability.  Further, the citation to Pinto at para. [0003] is discussing vacuum wound therapy generally, as including where it can promote granulation of tissue, but Applicant does not cite Pinto as teaching that the disclosure of Pinto always requires that the vacuum wound therapy does not cause granulation, so this argument is not persuasive.  Also, the present claims recite an apparatus, and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Pinto teaches the recited structural elements and the claims do not recite the function of vacuum wound therapy that does not cause granulation, such that this argument is also not persuasive. 

 	As to withdrawn and new claims 19-22 and 24-27, Applicants assert on pages 6-7 that Pinto does not teach the limitation of these claims.  	This is not persuasive, as presented above in the Species Election Requirement, claims 19-22 and 24-27 are directed to a non-elected species/invention.  Thus, these claims are not being examined as directed to a non-elected invention.

	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(d):
  	(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
 	Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	Amended claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for: failing to further limit the subject matter of the claim upon which it depends; or for failing to include all the limitations of the claim upon which it depends.  Another requirement is that the dependent claim must specify a further limitation(s) of the subject matter claimed.  The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112(d)), or in other words that it shall not conceivably be infringed by anything which would not also infringe the base claim.  MPEP 608.01(n)(II)-(III). 	In the present case, claims 1 and 10 have been amended to recite that a sponge layer is attached to first layer of the overdressing.  However, claims 4 and 13 recite the same limitation, necessitating new grounds of rejection, as added to claims 1 and 10 in the prior claim amendments filed 2/11/22.   	Amended claims 4 and 13 are thus of improper dependent form because they fail to further limit the subject matter of the claim upon which they depends (claims 1 and 10, respectively).  . Claims 4 and 13 meet the infringement test because they do not add any limitation to claims 1 and 10, where claims 4 and 13 shall not conceivably be infringed by anything which would not also infringe the base claims 1 and 10.  MPEP 608.01(n)(II)-(III).   	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3-4, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Pinto (US 2009/0012482 A1).

	As to independent claims 1 and 10, Pinto discloses a vacuum overdressing (wound dressing 750 Fig.11A-B [0081]) for sealing a wound (suction tissue therapy device, Abstract), comprising:
 	 	a layer of overdressing 752 (sealant film 752 Fig.11A-B [0081],ll.3-15); wherein the overdressing layer is generally rectangular having a top side and a bottom side Fig.11A-B, and defined by two longer ends and two shorter ends (as oval, rectangular or triangle shaped [0049,ll.1,7-8), and
 	 	 	further wherein the overdressing layer has a port 760 (suction connector 760 Fig.11A [0081],ll.6) through which a vacuum can be pulled when the wound is sealed by the dressing 750 [0081],ll.6-8;[0058];
 	 	said port being located near one of the shorter ends of the dressing (as located anywhere on outer surface of overdressing/sealant layer 752 [0081],ll.6-7 with shorter or longer ends as oval, rectangular or triangle shaped [0049,ll.1,7-8); and 	a sponge layer 758 (as sponge contact layer 758 [0081],ll.6-9) attached to the bottom side of the overdressing layer 752 [0081],ll.5-6.

	As to claim 3 and 12, Pinto discloses wherein the sponge layer 758 is integrally formed with the layer of overdressing 752 ([0081],ll.10-12; overdressing/sealant layer integral with sponge/contact layer [0011],ll.7).

	As to claims 4 and 13, Pinto discloses wherein the sponge layer 758 is attached to the layer of overdressing 752 (by an adhesive [0081],ll.14-16).

Conclusion
  	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art, e.g., Phillips (US 2013/0310781 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781